Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 12/17/2020. 

Examiner's Amendment
Claims 10-12, 24, 26, 29, 30, 32, 33 are canceled. This application is in condition for allowance except for the presence of claims 10-12, 24, 26, 29, 30, 32, 33, directed to a group nonelected without traverse. Accordingly, claims 10-12, 24, 26, 29, 30, 32, 33 have been canceled.

Telephone Election
During a telephone conversation with Mr. Douglas Goldhush, Reg. No. 33,125, on 6/1/2022, a provisional election was made without traverse to prosecute the invention of Group I, formed by claims 1, 2, 4-6, 15, 16, 18, 19, 23, 28, 31. Affirmation of this election must be made by applicant in replying to this Office action. Claims 10-12, 24, 26, 29, 30, 32, 33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction Requirement in National Stage Applications Submitted Under 35 U.S.C. 371
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Group I, formed by claims 1, 2, 4-6, 15, 16, 18, 19, 23, 28, 31, drawn to Fig. 2 of the drawings, explained in par. 59-65 of the Specification, classified as H04L 67/55; Group I is a method implemented by mobile network operation data analyzing engine 130. Group I requires at least the following technical features: 
[AltContent: oval]
    PNG
    media_image1.png
    467
    444
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    606
    724
    media_image2.png
    Greyscale

receiving a proactive pushing service request from an internet content provider; 
determining, for the proactive pushing service request, a proactive pushing strategy based on auxiliary information predetermined for network optimization processing; and 
sending, to at least one network element in the wireless mobile communication system, a command for the proactive pushing service so that (claimed "so that" is interpreted as the same as "wherein", and does not have patentable weight – see MPEP 2111.04) at least a part of internet contents designated by the proactive pushing service request are proactively pushed to one or more users based on the determined proactive pushing strategy.
Group I lacks unity with Groups II and III, because Group I requires at least the following features not required by Groups II and III: receiving a proactive pushing service request from an internet content provider; determining, for the proactive pushing service request, a proactive pushing strategy based on auxiliary information predetermined for network optimization processing.
II. Group II, formed by claims 10, 11, 24, 29, 32, drawn to Fig. 7 of the drawings, explained in par. 92-94 of the Specification, classified as H04W 4/06; Group II is a method performed by a Broadcast and Multicast Service Centre (BMSC), which is located in the mobile core network 110. Group II requires at least the following technical features: 
[AltContent: oval]
    PNG
    media_image3.png
    366
    407
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    619
    739
    media_image4.png
    Greyscale

receiving, from a mobile network operation data analyzing engine, a command for a proactive pushing service; 
proactively pushing at least a part of internet contents to one or more users based on the command for the proactive pushing service, 
wherein (this "wherein" clause does not have patentable weight – see MPEP 2111.04) the command is in compliance with a proactive pushing strategy determined based on auxiliary information predetermined for network optimization processing.
Group II lacks unity with Groups I and III, because Group II requires at least the following features not required by Groups I and III: receiving, from a mobile network operation data analyzing engine, a command for a proactive pushing service; proactively pushing at least a part of internet contents to one or more users based on the command for the proactive pushing service.
III. Group III, formed by claims 12, 26, 30, 33, drawn to Fig. 8 of the drawings, explained in par. 95-113 of the Specification, classified as H04W 4/20; Group III is a method implemented by internet content provider (ICP) server 140. Group III requires at least the following technical features:
[AltContent: oval]
    PNG
    media_image5.png
    386
    421
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    616
    736
    media_image6.png
    Greyscale

caching internet contents to one or more cache servers; and
sending a proactive pushing service request, wherein the proactive pushing service request includes: 
information relating to contents to be pushed to one or more users; 
information relating to one or more users who are willing to accept the proactive pushing service; 
information relating to scheduling time constraint for the proactive pushing service; 
information relating to a source of the internet contents designated by the proactive pushing service request.
Group III lacks unity with Groups I and II, because Group III requires at least the following features not required by Groups I and II: including, in a proactive pushing service request, information relating to contents to be pushed to one or more users; information relating to one or more users who are willing to accept the proactive pushing service; information relating to scheduling time constraint for the proactive pushing service; information relating to a source of the internet contents designated by the proactive pushing service request.
Therefore, there is no single general inventive concept.
Lack of Unity - Reasons Why Inventions Lack Unity
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I requires at least the following features not required by Groups II and III: receiving a proactive pushing service request from an internet content provider; determining, for the proactive pushing service request, a proactive pushing strategy based on auxiliary information predetermined for network optimization processing. 
Group II requires at least the following features not required by Groups I and III: receiving, from a mobile network operation data analyzing engine, a command for a proactive pushing service; proactively pushing at least a part of internet contents to one or more users based on the command for the proactive pushing service. 
Group III requires at least the following features not required by Groups I and II: including, in the proactive pushing service request, information relating to contents to be pushed to one or more users; information relating to one or more users who are willing to accept the proactive pushing service; information relating to scheduling time constraint for the proactive pushing service. 
Lack of Unity - Reasons Why Inventions Lack Unity
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I, II, and III lack unity of invention because the groups do not share the same or corresponding technical feature.
An argument frequently seen is that treatment of Unity of Invention at the National Stage would be bound by the action issued by the International Search Authority; however, that argument is not correct, and is not supported by the MPEP. A lack of unity action may be made at the National Stage, even when no such indication was made during the international phase; please refer to MPEP 1893.03(d) and 37 C.F.R. 1.499 “Unity of invention during the national stage”: If the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted. Such requirement may be made before any action on the merits but may be made at any time before the final action at the discretion of the examiner. Review of any such requirement is provided under §§ 1.143 and 1.144.

Claim Interpretation
Regarding claim 1, claim 1 is interpreted as follows: A method implemented in a wireless mobile communication system, comprising: 
receiving a proactive pushing service request from an internet content provider (the first limitation requires for an internet content provider, for example, the provider's server, to initiate a request for a push service; claimed "proactive" does not have weight because "proactive" does not perform a function with respect to the method of claim 1 – see MPEP 2111.05);
determining, for the proactive pushing service request, a proactive pushing strategy based on auxiliary information predetermined for network optimization processing (the second limitation requires a determination step of determining a strategy for the push service, based on: 1. the request in the first limitation, and 2. predetermined auxiliary information); and 
sending, to at least one network element in the wireless mobile communication system, a command for the proactive pushing service so that (claimed "command for the proactive pushing service so that…" comprises functional language within method claim 1 as explained in MPEP 2173.05(g)) at least a part of internet contents designated by the proactive pushing service request are proactively pushed to one or more users based on the determined proactive pushing strategy (the third limitation with functional language is definite, because there is a clear cut indication of the scope, and the language sets forth well-defined boundaries of the invention, i.e., the third limitation requires the request in the first limitation to trigger a command to be transmitted to a node other than the content provider, and for the command to trigger the requested contents to be sent via "push" service - see MPEP 2173.05(g)).
Regarding claims 28, 31, these are referential claims, which incorporate all limitations of claim 1; referential claims are defined in MPEP 2173.05(f) "Reference to Limitations in Another Claim". A claim which makes reference to a preceding claim to define a limitation is an acceptable claim construction which should not necessarily be rejected as improper or confusing under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 28, claim 28 recites: "A network device of a wireless mobile communication system comprising a processor and a non-transitory machine readable storage medium, the non-transitory machine readable storage medium containing instructions that, when executed on the processor, cause the network device to perform the method according to Claim 1."  The specification does provide a definition for "network device" in par. 40; however, the same definition also excludes transitory embodiments. Therefore, claim 28 is eligible under 35 USC 101.
Regarding claim 31, claim 31 recites: "A computer program embodied on a non-transitory computer-readable medium, said computer program comprising instructions which, when executed on one or more processors, cause the one or more processors to carry out the method according to Claim 1." Regarding the term "non-transitory", the specification does mention term “non-transitory” in par. 14-16, but does not redefine this term, and the program is "embodied on a non-transitory computer-readable medium"; therefore, all transitory embodiments are excluded from claims 28, 31 and they are eligible under 35 USC 101. The term "when" is not conditional as defined in MPEP 2111.04, the method is actually carried out by the "non-transitory computer-readable medium", and claim 31 incorporates all limitations of claim 1.

Reasons for Allowance
Claims 1, 2, 4-6, 15, 16, 18, 19, 23, 28, 31 are allowed; the following is an examiner’s statement of reasons for allowance: claim 1, a method claim, is the broadest independent claim.
Omar et al (publication number 2009/0296657), hereinafter Omar, teaches (please refer to Fig. 5) a mobile device sending a request for content as described in Omar par. 66, and the content server responds to the user's request by providing the requested content in Omar par. 71 still in reference to Fig. 5; in par. 70, Omar's http handler 26 determines if a transcoder specified on the content request is available, and if it is, assigns the task to the available transcoder of pushing content to the requesting mobile device; this step performed by the handler is similar to claimed "determining, for the proactive pushing service request, a proactive pushing strategy based on auxiliary information predetermined for network optimization processing".

    PNG
    media_image7.png
    578
    863
    media_image7.png
    Greyscale

Arnold et al (publication number 2011/0029598), hereinafter Arnold, teaches a notification server, which equates to claimed content provider, obtains receptivity data about a target user; the receptivity data indicates which types of notifications, and at which times, a target user would be most receptive to receiving notifications from the server; based on the receptivity data, the notification server sets its filters in Arnold par. 47. This step is similar to claimed "determining, for the proactive pushing service request, a proactive pushing strategy based on auxiliary information predetermined for network optimization processing"; Arnold's request for "pushing" content is generated by a mobile device, and not by a content provider as required by the independent claims.

    PNG
    media_image8.png
    562
    708
    media_image8.png
    Greyscale

However, a combination of these references would not be sufficient to teach or suggest or render obvious the limitations of claim 1, i.e., an internet content provider, for example, the provider's server, initiating a request for a push service; the provider's request triggering a determination step of determining a strategy for the push service, based on: 1. the request in the first limitation, and 2. predetermined auxiliary information; and the provider's request also triggering a command to be transmitted to a node other than the content provider's node which initiated the request, and for the command to trigger the requested contents to be sent via "push" service, as claimed. Regarding claims 15, 28, 31, these claims incorporate all limitations of method claim 1; therefore, the above reasons for allowance also apply to these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644